DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 recites “an flooring element”. The grammar is incorrect. It should read “a flooring element’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 13-15, 20, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 3, line 2 recites “wherein the cementitious binding material is present from 60 to 90”. It is unclear what units are associated with 60 to 90. Weight percentage? 
Regarding claims 4 and 11, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claim 4 recites, “calcium carbonate… present in an amount less than 30” and “silica… present in an amount less than 20”. What units? Weight percentage?
Regarding claims 14 and 27, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claim 15, lines 1 and 2 recite “cellulosic fibers having a first degree of SR fineness” and “cellulosic fibers having a second degree of SR fineness”. Parent claim 1 also recites “cellulosic fibers having a first degree of SR fineness” and “cellulosic fibers having a second degree of SR fineness”. It is unclear if the same cellulosic fibers or different cellulosic fibers are being referenced. Antecedence should be clearly reflected or the claim terms should be clearly differentiated from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashi et al., JP 06-340460.
Regarding claim 1:
Hashi discloses a composition for manufacturing a flooring element (the composition of Hashi is used to obtain a fiber cement board that could be used for a floor) for indoor use comprising:
a cementitious binding material (cement), and
a cellulosic fiber blend (pulp fibers of large and small CSF),
wherein the cellulosic fiber blend comprises cellulosic fibers having a first degree of SR fineness and cellulosic fibers having a second degree of SR fineness, when measured according to ISO 5267-1, and
wherein the first degree of SR fineness is in the range of from 5 to 45 (pulp fibers A have 650ml CSF which is an SR fineness of 17.5 falling in the range of 5 to 45). 
Regarding claim 2:
Hashi discloses wherein the cellulosic fibers are controlled to 6 wt.%.
Regarding claim 4:
Hashi discloses wherein the composition includes silica.
Regarding claim 5:
Hashi discloses wherein the composition is free of polymeric fibers.
Regarding claims 7-8:
Hashi discloses wherein the structure (fiber cement board) is a load-bearing layer (excellent strength is specified), wherein the structure could be obtained by machining from a blank flooring element.
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.
Regarding claims 17-18:
Hashi discloses wherein the cellulosic fibers are natural (from coniferous trees) and are virgin (from coniferous trees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 15-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashi et al., JP 06-340460.
Regarding claims 3, 15-16 and 19-20:
Hashi discloses a hydraulic binder (cement) and silica but does not disclose the exact range of hydraulic binder, silica, fineness range of the first and second degree cellulosic fibers, or the total weight percent of cellulosic fibers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the range limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  There is no evidence that the claimed limitations provide a criticality that would not be achievable and expected with a reasonable amount of experimentation.
Regarding claims 6 and 21-22:
Hashi discloses two cellulosic fiber blends with two distinct degrees of SR fineness but does not disclose a third blend with a fineness lying between the other two.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an additional cellulosic fiber with an additional degree of SR fineness, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  There would be no unexpected or unpredictable result obtained from, as the prior art of Hashi already suggests the use of cellulosic fiber blends of differing degree of SR fineness for a structural element.

Claims 9-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Knauseder, US 2002/0046526 in view of Hashi et al., JP 06-340460.
Regarding claims 9-10 and 23:
Knauseder discloses an interlocking flooring element for indoor use comprising first and second load bearing interlocking structures integrally formed from one body of a cured composition, wherein the interlocking structures of the panels are a complementary tongue and groove that can be obtained by machining.
Knauseder does not expressly disclose wherein the panel is of the composition of claim 1.
Hashi discloses the composition as set forth above.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the interlocking flooring element of Knauseder of the composition of Hashi in order to impart a panel having excellent strength, flexibility and flame resistance.

Claims 11-12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grundy et al., US 2015/0086773 in view of Knauseder, US 2002/0046526 and Hashi et al., JP 06-340460.
Regarding claims 11-12 and 24-25:
Grundy discloses a process for making fiber cement panels with cellulose from a slurry into a web and a sheet with a press and removing the liquid (i.e. drying, para. 0075) to form a panel.
Grundy does not expressly disclose the compositional mix of claim 1 or the flooring element structure.
Hashi discloses the composition as set forth above and Knauseder discloses the panel structure.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the composition of Hashi in the process of Grundy in order to make a strong flexible panel.
Further, it would have been obvious to a person of ordinary skill to create specifically the panel structure of Knauseder with the manufacturing process of Grundy in order to create a flooring structure.

Allowable Subject Matter
Claim 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Grundy in view of Hashi and Knauseder reasonably suggests manufacturing the composition of claim 1. However, neither Hashi nor Grundy disclose the maximum pressure range or the moisture content used in the process for making a floor element. It would not be reasonable to further modify the process of Grundy to arrive at those specific ranges in manufacturing a panel with the composition as taught by Hashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633